DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election of hydroxycloroquine as the species of immunosuppressive agent on 12/27/2021 is acknowledged.
	The election of species requirement is hereby withdrawn.
	Pending claims 1-21 are under consideration by the Examiner.

Information Disclosure Statement
	
3.	The information disclosure statements (IDS) submitted on 1/4/2022, 12/9/2021, 7/3/2021, 7/1/2021, 5/28/2021, and 1/13/2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim Rejections - 35 USC § 112(a)

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a.	Claims 1-21 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a method for treating any and all IL-6 related diseases with hPM-1 antibody and methotrexate. As written, independent claims 12 and 21 encompass methods of treating a specific patient population, patients with rheumatoid arthritis, a combination of hPM-1 and an immunosuppressive agent.   The specification does not describe a method of treatment of all IL-6 related diseases, and treatment with hPM-1 and all immunosuppressive agents, in such a way as to convey to one skilled in the relevant art that Applicant had possession of the claimed invention as of the filing date of the instant invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must disclose a sufficient number of species which are representative of the genus, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
in vivo studies, and describes treatment of rheumatoid arthritis with anti-IL-6R MRA antibody and methotrexate.  On page 32, lines 13-24, the specification discloses in vitro studies and demonstrates that the antibody produced by the hybridoma PM-1 inhibits binding of IL-6 to IL-6 receptor. The specification does not describe any method of in vivo treatment of a subject with hPM-1 and any other immunosuppressant as required by independent claims 12 and 21.
The specification provides a general description of the state of the art, and teaches other diseases attributed to IL-6 production, such as plasmacytosis, hyperimmunoglobulinemia, anemia, nephritis, cachexia, rheumatoid arthritis, Castleman's disease, and mesangial proliferative nephritis (page 2, lines 6-25).
With respect to experimental data, the specification describes in vitro experiments that show that hPM-1 antibody inhibits binding of IL-6 to IL-6 receptor (page 32).  Therefore, other than in vivo treatment with MRA antibody and methotrexate, the instant specification provides no written description for the treatment of any other disease other than rheumatoid arthritis with an IL-6 antibody and methotrexate.
Therefore, in absence of any description of actual in vivo treatment of rheumatoid arthritis with hPM-1 antibody and any other immunosuppressive agent orally administered, one skilled in the relevant art would not have considered the Applicant to be in possession of the claimed invention.  
"When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (fed. Cir. 2005)) (emphasis added). 
Accordingly, in the absence of description of actual in vivo treatment or description of any sufficient distinguishing characteristics, the specification does not provide adequate written description of 

With respect to the limitations of dependent claims 14-20, these claims merely further limit the immunosuppressive agents administered in the claimed treatment methods.  However, as noted above, neither the specification nor the relevant art describes any method of treating rheumatoid arthritis with IL-6 receptor antibody or any other immunosuppresive agent other than methotrexate as recited in the dependent claims. Neither the specification nor the relevant art describes any actual method of treating rheumatoid arthritis populations with IL-6R antibody and any other immunosuppressive agent other than methotrexate.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision successful treatment of the claimed patient populations recited in independent claim 1 other than the treatment of rheumatoid arthritis patients with hPM-1 and methotrexate and cannot envision successful treatment of the claimed rheumatoid arthritis patients with hPM-1 and an immunosuppressive agent other than methotrexate, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of treatment. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, the specification has not adequately described the claimed methods in such a way to indicate actual possession of the methods of treatment of IL-6 diseases other than treatment of rheumatoid arthritis with hPM-1 antibody and methotrexate. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim rejections-35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5a.	Claims 3, 8, 14, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is unclear because it recites “inadequate response”. The specification, page 25, lines 20-22, recites, “patient must have active disease and had an inadequate reponse to, or disease flare on MTX”.  However, it is unclear what the metes and bounds of the term “inadequate response” are. The treatment response is “inadequate” relative to what?	
Similarly, claim 8 is unclear for the recitation of “inadequate response”.	

Similarly, claims 20-21 are unclear for the recitation of “oral gold compound”.	

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6a.	Claims 1-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al (1998) in view of Maini et al (1998).
Yoshizaki teaches a method of treating an IL-6 mediated disease, rheumatoid arthritis (RA), by administering intravenously a humanized anti-human IL-6 receptor antibody, hPM-1, at a dose of  1-50 mg in 50 ml saline once or twice a week to RA patients (see page 255, first full paragraph).  The reference also teaches that the patients suffered from RA symptoms despite previous treatment with MTX (page 254, second full paragraph). The reference is silent with respect to administering MTX with hPM-1 to the RA patients once per week.
Maini et al. (1998) teaches the administration of an anti-TNFα antibody in combination with oral administration of 7.5 mg/week of MTX for effective treatment of active RA in patients who previously had an inadequate response or disease flare on MTX (see abstract; see page 1553, column 2, first full paragraph; see Figure 1, page 1556; Table 2, page 1557). 
prima facie obvious to a person of ordinary skill in the art to modify the method as taught by Yoshizaki et al, and administer with hPM-1 antibody, MTX once per week as taught by Maini, because Maini teaches that synergistic action could be obtained by combining the antibody and MTX (see page 1560, column 2, first full paragraph). The motivation for doing so would have been the teaching of Maini et al. that monoclonal antibodies and MTX administered in combination therapy to RA patients, resulted in greater efficacy and more enduring benefits than MTX or antibody alone. 
Furthermore, with respect to claims 1, 12 and 21, one of skill in the art would have both the motivation and ability to administer a dose of 8 mg/kg dosage to determine if this dose is tolerated by the patient to increase the therapeutic benefit of the antibody. Furthermore, changes in concentration are not patentable modifications. In re Aller, 220 F.2d 454, 456 (CCPA 1955).
It would have been routine in the art at the time of the instant invention, to optimize the dosage of MTX (claim 1) and the dosage and times of dosage of hPM-1 (claims 1, 12, and 21) to be administered because a dosage, like time and temperature, is a “result effective variable” and is recognized in the art as affecting the outcome of a method. Furthermore, one of skill in the art would be motivated to administer the lowest possible dose to avoid toxicity. In addition, the concentration range for MTX as disclosed by Applicants ranges from 10-25 mg in claim 1 which is a broad range indicating that one of skill in the art would have to optimize the concentration of MTX in the claimed method to obtain the best results.
With respect to claims 4 and 9, the patient would be expected to have no anti-PM-1 antibodies following administration of hPM-1 and furthermore the claims are silent as to whether anti-PM-1 antibodies were indeed detected in the patient.

"[I]t is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
The experimentation needed to arrive at the subject matter claimed was "nothing more than routine" application of a well-known problem-solving strategy, we must conclude it is not invention. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007).
Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362. Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05IIA on this issue.
In re Peterson, 65 USPQ2d 1379, 1382. In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056.
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120  and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d  1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
To combine two compositions each of which is taught by the prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose would have been obvious to one of ordinary skill in the art at the time the invention was made.  The combination would have been obvious to the skilled artisan and the results achieved would have been expected (In re Kerkhoven, 205 USPQ 1069). 	 Therefore, the combined teachings of Yoshizaki et al and Maini et al render obvious claims 1-15 and 21.

6b.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al (1998) as applied to claims 1-15 and 21 above and further in view of US Patent No. 6,096,728 (‘728).
The teachings of Yoshizaki et al (1998) are set forth above in paragraph 6a. However, the reference is silent with respect to administration of other immunosuppressive agents such as anti-rheumatics azathioprine, hydroxychloroquine, leflunomide, oral gold compounds or sulfasalazine (a salicylic acid derivative) for treatment of RA.
US Patent No. ‘728 teaches administration of disease modifying antirheumatic drugs which are anti-rheumatics such as azathioprine, hydroxychloroquine, sulfasalazine, leflunomide, or oral 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of treating RA as taught by Yoshizaki such that it includes administering hPM-1 with the anti-rheumatics as taught by ‘728 to obtain the known functions and advantages of both hPM-1 and the anti-rheumatics, and to increase the clinical efficacy of the claimed invention since the combination could be synergistic.  One would have been motivated to administer the hPM-1 antibody with the anti-rheumatics because ‘728 teaches administering these other anti-rheumatics for treatment of rheumatoid arthritis (column 32, lines 1-20). To combine two compositions each of which is taught by the prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose would have been obvious to one of ordinary skill in the art at the time the invention was made.  The combination would have been obvious to the skilled artisan and the results achieved would have been expected (In re Kerkhoven, 205 USPQ 1069). 	 Therefore, the combined teachings of render obvious claims 16-20.


Claim rejections-Double Patenting
Statutory double patenting rejection
7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

7a.	Claims 1-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 81-101 of copending Application No. 16/939,518 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim rejections-Double Patenting
Non-statutory double patenting rejection (obviousness-type)
8.	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) and  may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8a.	Claims 1-15, and 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,521,052 (‘052). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claim 1 of U.S. Patent No. ‘052 (having all three common inventors with the instant application), claims a method for treating rheumatoid arthritis comprising administering an effective amount of an anti-IL-6 receptor antibody (anti-IL-6R antibody) and an effective amount of methotrexate (MTX) to a patient in need thereof wherein the anti-IL-6R antibody is a humanized PM-1 antibody. 

Claim 1 in the ‘052 patent is a species of claims 1-15, 21 in the instant application and encompasses subject matter to which the instant claims are generic because a method as recited in claim 1 in the ‘052 patent is encompassed by method claims 1-15, 21 of the instant application.  However, the patented claims are obvious from the instant claims because the patented claims are directed to one specific embodiment encompassed by the instant claims.  The patented method is included in the instant method claims and are of overlapping scope. It would have been obvious to one of ordinary skill in the art at the time the present invention was made, that a method as recited in the instant claims encompasses the method claims of ’052.  The patented claims if infringed upon would also result in infringement of the claims of the instant application.  Allowance of the pending claims, therefore, would have the effect of extending the enforceable life of the allowed claims beyond the statutory limit.

8b.	Claims 1-15, 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7  of U.S. Patent No. 8,709,409 (‘409). Although the conflicting claims are not identical, they are not patentably distinct from each other. 

In instant claims 1-15, 21, a method for treating an interleukin-6 (IL-6) related disease in a patient in need thereof, comprising administering to the patient a combination of (i) 8 5mg/kg of humanized anti-interleukin-6 receptor (anti-IL-6R) antibody PM-1 (hPM-1) every four weeks, wherein the anti-IL-6R antibody hPM-1 is administered intravenously, and (ii) methotrexate (MTX) orally administered once per week at a dose in a range of 10 to 25 mg, is claimed. 
Claim 1 in the instant application is a species of claims 1-7 in the ‘409 patent and encompasses subject matter to which the patented claims are generic because a method as recited in claim 1 in the instant application is encompassed by method claims 1-7 of the ‘409 patent.  However, the instant claims are obvious from the patented claims because the instant claims are directed to one specific embodiment of the patented claims.  The instant method is included in method claims of the ‘409 patent and are of overlapping scope. It would have been obvious to one of ordinary skill in the art at the time the present invention was made, that a method as recited in the instant claims is encompassed by the method claims of ’049.  The patented claims if infringed upon would also result in infringement of the claims of the instant application.  Allowance of the pending claims, therefore, would have the effect of extending the enforceable life of the allowed claims beyond the statutory limit.

Claim 1 of U.S. Patent No. ‘052 (having all three common inventors with the instant application), claims a method for treating rheumatoid arthritis comprising administering an effective amount of an anti-IL-6 receptor antibody (anti-IL-6R antibody) and an effective amount of methotrexate (MTX) to a patient in need thereof wherein the anti-IL-6R antibody is a humanized PM-1 antibody. 
In instant claims 16-20, a method for treating RA by administering hPM-1 antibody and an immunosuppressive agent which is an antirhematic is claimed.
US Patent No. ‘728 teaches administration of disease modifying antirheumatic drugs which are anti-rheumatics such as azathioprine, hydroxychloroquine, sulfasalazine, leflunomide, or oral gold compounds for treatment of RA (column 31, lines 59-67; column 32, lines 1-20; column 36, lines 9-20).
It would have been obvious to one of skill in the art at the time of the instant invention to substitute one of the other anti-rheumatics azathioprine, hydroxychloroquine, sulfasalazine, leflunomide, or oral gold compounds for methotrexate for treatment of RA together with hPM-1 antibody because ‘728 teaches administering these other anti-rheumatics for the treatment of RA.  The claims in the ‘052 patent and in the instant patent are of overlapping scope. Therefore, the 
8d.	Claims 16-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7  of U.S. Patent No. 8,709,409 (‘409) as applied to claims 1-15 and 20 above and further in view of US Patent No. 6,096,728 (‘728). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claim 1 of U.S. Patent No. ‘409 (having all three common inventors with the instant application), claims a method for treating rheumatoid arthritis, comprising administering an effective amount of an interleukin-6 (IL-6) antagonist and an effective amount of methotrexate (MTX) to a patient in need thereof, wherein the IL-6 antagonist is an anti-IL-6 antibody which inhibits binding of IL-6 to the IL-6 receptor by binding IL-6 and blocks signal transduction by IL-6.
In instant claims 16-20, a method for treating RA by administering hPM-1 antibody and an immunosuppressive agent which is an antirhematic is claimed.
It would have been obvious to one of skill in the art at the time of the instant invention to substitute one of the other anti-rheumatics azathioprine, hydroxychloroquine, sulfasalazine, leflunomide, or oral gold compounds for methotrexate for treatment of RA together with hPM-1 antibody because ‘728 teaches administering these other anti-rheumatics for the treatment of RA. The claims in the ‘052 patent and in the instant patent are of overlapping scope. Therefore, the 
Conclusion
	No claim is allowable.
	Claims 1-21 are rejected.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646